department of the treasury internal_revenue_service washington d c sep fa ty assistant_commissioner employee_plans and exempt orca legend church a plan x state b city c hospital d corporation e corporation f organization g committee h official k board l association m book n board p a n a t a n o i n o o a d o h dear this is in response to your request for a ruling dated as supplemented by correspondence dated ferrer wee rrrrrere re tee serre ee alien and in which your authorized representative requested a ruling on your behalf concerning the status of plan x under sec_414 of the internal_revenue_code the following facts and representations have been submitted in support of your request corporation e is a nonprofit corporation exempt from tax under sec_501 of the code as an organization described in sec_501 of the code corporation e is organized under the laws of state b corporation e sponsors plan x for the benefit of employees of corporation e hospital d and corporation f hospital d and corporation f are wholly owned nonprofit subsidiaries of corporation e exempt from tax under sec_501 of the code as organizations described in sec_501 of the code is a defined_benefit_plan that was originally established on is a qualified_plan under sec_401 of the code from that date forward plan x plan x plan x has had a committee committee h that has been charged with the responsibility of administering plan x and providing oversight with regard to investments by the plan fiduciaries committee h consists of at least persons who are appointed by and serve at the pleasure of the board_of directors of corporation e the sole purpose of committee h is to administer plan x corporation e traces its early beginnings to organization g established in in city c by a group of church a ladies who held in church a organization g cared for women who were pregnant and not married widows and orphans organization g also provided other kinds of medical_care to sick individuals and to those needing surgery procedures a separate hospital building was constructed and completed in this first hospital became known as the hospital that the ladies of church a operated and in the hospital was reincorporated under the name of hospital d with a maternity home department and a hospital department that operated the hospital portion of the business corporation e operates under the guidance and leadership of a board_of directors that has members the bylaws of corporation e require that a majority of its board_of directors be members in good standing of church a additionally a majority of the executive committee of corporation e must be members in good standing with church a corporation e’s amended and restated certificate of incorporation provides that corporation e was organized exclusively for charitable religious educational and scientific purposes and specifically for the benefit of hospital d on the articles of incorporation for corporation e were amended restated and filed with state b the articles state that the corporation is voluntarily affiliated with church a and will operate in a manner consistent with the doctrines and principles of church a contained in book n official k is responsible for providing ministerial oversight for church a and its agencies that are accredited by church a church a’s human services are organized under association m hospital d and corporation e are both members of association m members of association m including hospital d and corporation e must report to board p each year in order to maintain their accreditation with church a as an association m member hospital d and corporation e are in compliance with these requirements association m reports its findings concerning hospital d and corporation e to the budget and finance_committee of board l the chief_executive_officer ceo of corporation e reports to church a at annual church a conferences regarding the status and activities of hospital d and corporation e and the ceo also provides board l with annual audited financial statements for review and approval by board l this accreditation for both hospital d and corporation e and their ministries by church a as well as the staffing of chaplain services at hospital d and at corporation e’s facilities allows hospital d and corporation e to enter into fund raising and other activities stating to the public their affiliation with church a corporation e often consults with the of church a to obtain approval prior to implementing changes to ensure that the changes are not contrary to the discipline of church a in this case in summary hospital d and corporation e both are members of the human service agencies of church a and adhere to the ethical and religious directives of church a as communicated by official k and contained in book n article of corporation e’s bylaws provides that corporation e may form own operate and manage other subsidiary operations for the exclusive benefit and support of hospital d as indicated in its bylaws and articles of incorporation corporation e is a support organization whose sole purpose is to benefit and support hospital d and corporation e is recognized as a code sec_509 support organization corporation e’s dissolution clause provides that in the event of the dissolution of corporation e the board_of directors shall transfer its remaining assets to hospital d and in turn hospital d’s assets are distributable to the state b conference of church a upon its dissolution hospital d is recognized as exempt from tax under sec_501 of the code as an organization described in sec_501 of the code the mission statement of hospital d provides that the hospital is a institution serving as a ministry of church a according to article of hospital d's certificate of incorporation hospital d was organized and its policy is to carry out its purposes and objects under the auspices of and consistent with the doctrines and teachings of church a the bylaws provide in its delegation of authority and managing control of hospital d to the directors that the hospital is to operate in harmony with the tenets of church a hospital d’s bylaws also provide that the board_of directors consists of members of whom must be members of church a in good standing in addition article ix of hospital d’s certificate of incorporation provides that hospital d will have an executive committee that consists of between and saeee mmeambers a majority of the members of the executive committee of hospital d must be members in good standing of church a the certificate of incorporation of hospital d further requires that the president ceo and administrator all be active members in good standing of church a hospital d’s dissolution clause provides that in the event of the dissolution of hospital d the board_of directors shall transfer its remaining assets to state b conference of church a if in existence or directly to church a according to the official yearbook of church a hospital d is approved as a social service agency of church a and as such reports annually to the administrative committee of board l and must submit its annual financial report corporation f was organized exclusively for charitable religious educational and scientific purposes it is exempt from tax under sec_501 of the code article ll of the bylaws of corporation f provides that a majority of the board_of directors of corporation f shall be members of church a corporation f’s dissolution clause provides that in the event of the dissolution the board_of directors shall transfer remaining assets in the following order i to corporation e if it is a tax-exempt_entity under sec_501 of the code ii to hospital d if it is a tax-exempt_entity under sec_501 of the code ili if neither corporation e or hospital d is a tax-exempt_entity under sec_501 of the code the board_of directors shall transfer the assets to an entity that is exempt under c of the code based on the foregoing facts and representations corporation e requests a ruling that plan x is a church_plan described in sec_414 of the code and has been a church_plan since its inception on date sec_414 of the code generally defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches that is exempt from taxation under sec_501 of the code sec_414 of the code provides that a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches includes a plan maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches in pertinent part sec_414 of the code provides that an employee of a church or a convention or association of churches includes an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 and which is controlled by or associated with a church or a convention or association of churches sec_414 of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b of sec_414 sec_414 of the code provides that an organization whether a civil law corporation or otherwise is associated with a church or a convention or association of churches if the organization shares common religious bonds and convictions with that church_or_convention_or_association_of_churches sec_414 was added to the code by sec_1015 of the employee_retirement_income_security_act_of_1974 erisa public law 1974_3_cb_1 enacted date sec_1017 of erisa provides that code sec_414 applied as of the date of enactment of erisa however sec_414 was amended by sec_407 of the multiemployer pension_plan amendments act of mppaa public law to provide that sec_414 was effective as of date in order for an organization that is not itself a church or a convention or association of churches to have a church_plan under sec_414 of the code it must establish that its employees are employees or deemed employees of a church or a convention or association of churches under sec_414 of the code employees of an organization maintaining a plan are considered to be church employees if the organization is exempt from tax under sec_501 of the code is controlled by or associated with a church or a convention or association of churches and provides for administration or funding of the plan by an organization described in sec_414 of the code in this case corporation e is a nonprofit organization described under sec_501 of the code and exempt from tax under sec_501 a of the code corporation e’s amended and restated certificate of incorporation states that corporation e was organized exclusively for charitable religious educational and scientific purposes and specifically for the exclusive benefit of hospital d corporation e’s amended and restated certificate of incorporation states that corporation e is voluntarily affiliated with church a and will operate in a manner consistent with the doctrines principles and ethical and religious directives of church a contained in book n corporation e is a member of association m as indicated previously and members of association m must report on an annual basis to board l to maintain accreditation with church a the ceo of corporation e reports to church a at annual conferences regarding the status and activities of corporation e the ceo also provides church a with financial statements for review and approval article of the corporation e bylaws provides that corporation e may form own operate and manage other subsidiary operations for the exclusive benefit and support of hospital d corporation e’s bylaws also require that a majority of its board_of directors be members in good standing of church a and that a majority of the executive committee of corporation e must be members in good standing with church a corporation e’s dissolution clause provides that in the event of a dissolution the board_of directors of corporation e shall transfer all of its remaining assets to hospital d hospital d is a nonprofit organization described under sec_501 of the code and exempt from tax under sec_501 of the code hospital d is a wholly owned subsidiary of corporation e hospital d’s certificate of incorporation provides that hospital d was organized and its policy is to carry out its purposes and objects under the auspices of and consistent with the doctrines and teachings of church a hospital d’s bylaws provide that its board_of directors consists of e eeesee moammbers of whom must be members of church a in good standing article ix of hospital d’s certificate of incorporation provides that hospital d will have an executive committee that consists of between and members a majority of whom must be members in good standing of church a the administrator president and ceo of hospital d are also required by the certificate of incorporation to be members of church a in good standing further hospital d’s dissolution clause provides that in the event of dissolution the board_of directors shall transfer remaining assets either to the state b conference of church a or to church a itself hospital d is also approved as a social service agency of church a and as such reports annually to the administrative committee of board l corporation f is a nonprofit organization exempt from tax under sec_501 a of the code corporation f is a wholly owned subsidiary of corporation e corporation f was organized exclusively for charitable religious educational and scientific purposes the bylaws of corporation f provide that a majority of its board_of directors shall be members of church a corporation f’s dissolution clause provides that in the event of a dissolution of corporation f its board_of directors shall transfer the remaining assets of corporation f to either corporation e hospital d or another tax-exempt_entity described under sec_501 of the code if an organization is associated with church a and shares common religious bonds with church a that organization’s employees are deemed to be church a employees in view of the common religious bonds between church a and corporation e corporation f and hospital d and the association of all these entities with church a it is concluded that the employees of hospital d corporation e and corporation f meet the definition of employee under sec_414 of the code accordingly these individuals are deemed to be employees of church a for purposes of sec_414 of the code in addition under the rules of sec_414 church a is deemed to be the employer of employees of hospital d corporation e and corporation f for purposes of the church_plan rules having established that the above organizations’ employees are church a employees the remaining issue is whether committee h which administers plan x is an organization controlled by or associated with a church or a convention or association of churches and has as its principal purpose or function the administration or funding of a plan within the meaning of sec_414 of the code plan x is currently administered by committee h a retirement committee the sole purpose or function of committee h is to administer plan x committee h consists of at least persons who are appointed by and serve at the pleasure of the board_of directors of corporation e thus due to corporation e’s association with hospital d and church a and committee h’s control by corporation e committee h is an organization controlled by or associated with a church or a convention or association of churches and has as its sole purpose administration or funding of a plan for the provision of retirement benefits for individuals and their beneficiaries who are deemed to be employees of a church or a convention or association of churches it is concluded therefore that plan x as administered by committee h is a plan administered by an organization described in sec_414 of the code or function the plan x was originally established _ from that date forward committee h has administered plan x however pursuant to the rules of sec_407 of mppaa sec_414 of the code was effective as of date accordingly we conclude that plan x is a church_plan within the meaning of sec_414 of the code and has been a church_plan within the meaning of sec_414 of the code retroactive to date this ruling is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this letter expresses no opinion as to whether plan x continues to be a qualified_plan under sec_401 of the code the determination as to whether a plan remains qualified under sec_401 a is within the jurisdiction of the appropriate office of the internal_revenue_service in accordance with a power_of_attorney on file with this office this letter is being sent to your authorized representative if you have any questions regarding this ruling you may contact at - sincerely yours ch the fer i jee alan pipkin manager employee_plans technical group tax_exempt_and_government_entities_division enclosures notice of intention to disclose deleted copy of letter
